Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner's amendment to claims 1 and 14-16 was given in a telephone interview with Attorney Daniel Mclure, Reg. No. 38,962, on 09/01/2022.
The application has been amended as follows:
In the Claims:
In claim 1, the limitation "a first conductive line comprising a first section and a second section electrically connected to the first section, wherein the second section is disposed between the first section and the active region; and” has been replaced with "a first conductive line comprising a first section and a second section electrically connected to the first section, wherein the second section is disposed between the first section and the active region.
In claim 1, the limitation “at least an insulating layer disposed between the third section and the fourth section; and at least a contact via disposed in the insulating layer, wherein the third section is electrically connected to the fourth section through the contact via, wherein the fourth section is exposed by the contact via” has been added after "and wherein a width of an end of the first section close to the second section is greater than a width of an end of the first section away from the second section in a top view of the electronic device. 
Claims 14-16 have been cancelled.
End of examiner's amendment.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A-H, as set forth in the Office action mailed on 09/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7, 10-11, 13, 17-20, directed to species A-H are no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-13 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Xia, discloses all of the limitations set forth in the previous Office Action.  However, Xia, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “a second conductive line adjacent to the first conductive line, wherein the second conductive line comprises a third section and a fourth section electrically connected to the third section, wherein the fourth section is disposed between the third section and the active region, wherein the first section and the second section are disposed on different levels along a normal direction of the substrate, the first section and the fourth section are disposed on a same level along the normal direction of the substrate, the second section and the third section are disposed on a same level along the normal direction of the substrate, and wherein a width of an end of the first section close to the second section is greater than a width of an end of the first section away from the second section in a top view of the electronic device; at least an insulating layer disposed between the third section and the fourth section; and at least a contact via disposed in the insulating layer, wherein the third section is electrically connected to the fourth section through the contact via, wherein the fourth section is exposed by the contact via”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-13 and 17-20: Since claims 2-13 and 17-20 depend either directly or indirectly on the allowed claim 1, claims 2-13 and 17-20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871